Sentencia
San Juan, Puerto Rico, a 21 de diciembre de 1961
José Ayala Rodríguez vivió en concubinato con Mariana Ginés desde el 1921 hasta el 2 de febrero de 1946, fecha de la muerte de aquel. El 9 de mayo de 1941, por escritura pública número treinta y ocho, ante el Notario don José E. Díaz, dicho José Ayala Rodríguez adoptó al menor Luis Norberto Ayala, previo consentimiento de sus padres y ratificación posterior de la anterior Corte de Distrito de Arecibo. Al morir José Ayala Rodríguez, su madre Josefa Rodríguez Espino, fue declarada única y universal heredera abintestato de su hijo José Ayala Rodríguez por la anterior Corte de Distrito de Arecibo. Al morir Josefa Rodríguez Espino el 24 de junio *246de 1945, fueron declarados herederos de ella sus hijos y nietos aquí demandados y recurridos.
El 2 de octubre de 1952, los demandantes recurrentes Mariana Ginés y Luis Norberto Ayala presentaron ante el actual Tribunal Superior de Puerto Rico, Sala de Arecibo, esta acción civil para que se les reconocieran sus respectivos derechos dentro de la sociedad de hecho creada por el concu-binato y en virtud de la adopción formalizada por el primer causante.
El 23 de febrero de 1955, el Juez sentenciador reconoció la sociedad de hecho creada por el concubinato pero concluyó que los trabajos que hubiera podido realizar Mariana Ginés, ayudando a su concubino José Ayala Rodríguez, habían sido compensados con los bienes que éste puso a su nombre al comprarlos de su hermano [sic] Miguel y con la participa-ción que le correspondiera en el precio de dos fincas urbanas situadas en Manatí. En cuanto al hijo adoptivo resolvió que el adoptivo sólo tenía derecho en la herencia relicta al falle-cimiento del adoptante siempre que no perjudicara los dere-chos de los herederos forzosos, y como al morir el adoptante existía una heredera forzosa, su madre Josefa Rodríguez Espino, el hijo adoptivo no heredaba nada.
En su recurso de revisión, los demandantes señalan dos errores: (1) error de derecho al declarar que Luis Norberto Ayala, como hijo adoptivo, no tenía derecho a heredar a su padre José Ayala Rodríguez y (2) al declarar satisfecha la participación de Mariana Ginés con los bienes que le fueron previamente entregados.
1. En cuanto al hijo adoptivo se refiere, es indudable que el Juez sentenciador se basó en nuestra decisión en el caso de Lugo, Ex Parte; Ortiz Etc., Opositoras, 64 D.P.R. 868 (1945) sin percatarse que en un caso nuestro posterior,— Sosa v. Sosa, 66 D.P.R. 606, (1946) — declaramos que dicho caso había sido erróneamente resuelto, (pág. 617.) Por lo tanto, aplicando el principio del caso de Sosa v. Sosa, supra, en el sentido, que el hijo adoptivo puede concurrir con otros *247herederos forzosos pero sin perjudicar la legítima de dichos herederos forzosos, en caso de concurrir el hijo adoptivo con la madre del adoptante, corresponde a ésta la mitad de la herencia y al hijo adoptivo la otra mitad.
2. En cuanto a la concubina se refiere, si bien el Juez sentenciador le reconoció a la concubina Mariana Ginés ciertos derechos en la liquidación de la sociedad de hecho que tenía constituida con José Rodríguez Ayala, creemos que la participación de ella en dicha sociedad fue computada con alguna arbitrariedad, sin una relación directa con el cuerpo de bienes adquiridos durante la sociedad: Torres v. Roldán, 67 D.P.R. 367 (1947); Danz v. Suau, 82 D.P.R. 609 (1961). Si el Juez sentenciador entendiera que la prueba que tuvo ante sí no es suficiente para llevar a cabo la liquidación de dicha sociedad, puede citar a las partes a una nueva vísta sobre este último extremo.
Por las razones expuestas, se revoca la sentencia dictada por el Tribunal Superior de Puerto Rico, Sala de Arecibo el 23 de febrero de 1955 y se declara a Luis Norberto Ayala, como hijo adoptivo de José Ayala Rodríguez heredero de la mitad de los bienes relictos por el adoptante, anulándose las respectivas declaratorias de herederos de 24- de agosto de 194-5 y de 5 de diciembre de 194-5 y se devuelve el caso al Tribunal sentenciador para que proceda a liquidar de nuevo la sociedad de hecho existente entre José Ayala Rodríguez y Mariana Ginés, de acuerdo con los fundamentos aquí ex-puestos.
Lo acordó el Tribunal y firma el señor Juez Presidente. El Juez Asociado señor Belaval, en opinión separada, en la cual concurre el Juez Asociado señor Santana Becerra, disiente de la parte de la sentencia que declara al hijo adop-tivo heredero de la mitad de la herencia, por entender que a dicho hijo adoptivo le corresponde la totalidad de la herencia. El Juez Asociado señor Santana Becerra disintió también en opinión separada.